EXHIBIT 10.1

WAIVER AND ELEVENTH AMENDMENT

Waiver and Eleventh Amendment (this “Agreement”), dated as of May 19, 2008, to
the Credit Agreement, dated as of December 22, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, including all schedules
thereto, the “Credit Agreement”), by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), Wells Fargo Foothill, Inc., a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Agent”), Velocity Express Corporation, a Delaware corporation (the
“Parent”), each of the Parent’s Subsidiaries identified on the signature pages
thereof as a Borrower (such Subsidiaries are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages thereof as a Guarantor (such Subsidiaries, together with the
Parent, are referred to hereinafter each individually as a “Guarantor”, and
individually and collectively, jointly and severally, as the “Guarantors”).
Capitalized terms used in this Agreement and not defined herein shall have the
applicable meanings given to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, one or more Events of Default have occurred and are continuing under
Section 7.2(a) of the Credit Agreement as a result of the noncompliance by the
Parent and its Subsidiaries with (a) the minimum EBITDA covenant set forth in
Sections 6.16(a) of the Credit Agreement for (i) the twelve month period ended
February 29, 2008, (ii) the twelve month period ending March 31, 2008 and
(iii) the twelve month period ended on April 30, 2008 and (b) the driver pay
covenant set forth in Section 6.16(c) of the Credit Agreement for the three week
periods ending March 14, 2008 and April 11, 2008 (collectively, the “Specified
Defaults”);

WHEREAS, the Borrowers have requested that the Agent and the Required Lenders
agree and, subject to the terms and conditions of this Agreement, the Agent and
the Required Lenders have agreed to waive the Specified Defaults commencing on
the Eleventh Amendment Effective Date (as defined below).

NOW, THEREFORE, the Agent, the Required Lenders and the Loan Parties hereby
agree as follows:

1. Loan Parties Acknowledgments. The Loan Parties hereby acknowledge, confirm
and agree that:

(a) As of the close of business on May 15, 2008, (i) the aggregate outstanding
principal amount of the Advances (not including amounts accrued but not yet
charged to the Loan Account) is $8,367,640 and the aggregate stated amount of
all outstanding Letters of Credit is $3,122,360.00, and (ii) the Borrowers are
unconditionally indebted and liable



--------------------------------------------------------------------------------

for the repayment in full of the outstanding principal amount of all Advances,
all contingent reimbursement obligations with respect to outstanding Letters of
Credit and all other Obligations, including, without limitation, the Applicable
Prepayment Premium, the fees set forth in the Fee Letter and the fees and
expenses of legal counsel to the Agent, without offset, defense or counterclaim
of any kind, nature or description.

(b) All Obligations are secured by valid, enforceable and perfected first
priority Liens (except as otherwise expressly provided in the Loan Documents) in
all of the Collateral, which Liens are enforceable without offset, defense or
counterclaim.

(c) (i) Each of the Loan Documents to which the Loan Parties are a party has
been duly executed and delivered to the Agent and each is in full force and
effect as of the date hereof, (ii) the agreements and obligations of the Loan
Parties contained in the Loan Documents to which they are a party constitute the
legal, valid and binding obligations of the Loan Parties, enforceable against
them in accordance with their terms, and the Loan Parties have no offset,
defense or counterclaim to the enforcement of such Obligations, and (iii) the
Agent and the other members of the Lender Group are and shall be entitled to the
rights, remedies and benefits provided for in the Loan Documents, subject to the
terms of this Agreement.

(d) The Agent’s and the Lenders’ execution of this Agreement shall not
constitute a novation, refinancing, discharge, extinguishment or refunding nor
is it to be construed as a release, waiver or modification of any of the terms,
conditions, representations, warranties, covenants, rights or remedies set forth
in the Credit Agreement or any of the other Loan Documents, except as expressly
provided herein.

(e) (i) Neither the Loan Parties nor any of their Subsidiaries or Affiliates has
any claim or cause of action against the Agent, any Agent-Related Person, any
Lender or any Lender-Related Person (or any of the directors, officers,
employees, agents, Affiliates or attorneys of the foregoing), and (ii) the
Lender Group has heretofore properly performed and satisfied in a timely manner
all of its obligations to the Loan Parties and all of their Subsidiaries and
Affiliates (if any) under the Credit Agreement and the other Loan Documents.
Notwithstanding the foregoing, Loan Parties wish (and the Agent and Lenders
agree) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect the Agent or
any Lenders’ rights, interests, security and/or remedies under the Credit
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Agreement and other good and valuable
consideration, the Loan Parties for themselves and their Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge the Agent, any Agent-Related
Person, any Lender or any Lender-Related Person, together with their respective
successors, assigns, subsidiaries, affiliates, agents and attorneys
(collectively, the “Released Parties”) from: (x) any and all liabilities,
obligations, duties, responsibilities, promises or indebtedness of any kind of
the Released Parties to the Releasors or any of them and (y) all claims,
demands, disputes, offsets, causes of action (whether at law or equity), suits
or defenses of any kind whatsoever (if any), which the Releasors or any of them
had from the beginning of the world, now has or might hereafter have against the
Released Parties or any of them, in either case of clauses (x) or (y) on account
of any condition, act,

 

2



--------------------------------------------------------------------------------

omission, event, contract, liability, obligation, indebtedness, claim, cause of
action, defense, circumstance or matter of any kind (1) that existed, arose or
occurred at any time from the beginning of the world to the execution of this
Agreement or (2) that could hereafter arise as a result, directly or indirectly,
of the execution of (or the observance of the terms of) this Agreement, the
Credit Agreement or any of the other Loan Documents. For purposes of the release
contained in this clause (g), any reference to any Releasor shall mean and
include, as applicable, such Person’s successors and assigns, including, without
limitation, any receiver, trustee or debtor-in-possession, acting on behalf of
such Person. As to each and every claim released hereunder, the Loan Parties
hereby represent that they have received the advice of legal counsel with regard
to the releases contained herein and agrees that no such common law or statutory
rule or principle shall affect the validity or scope or any other aspect of such
release.

2. Amendments. The Loan Parties, the Lenders and the Agent wish to amend the
Credit Agreement. Accordingly, on the Eleventh Amendment Effective Date, the
parties hereto hereby agree as follows:

(a) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the applicable alphabetical order:

‘“Eleventh Amendment Fee’ has the meaning specified therefor in
Section 2.11(b).”

‘“Eleventh Amendment Fee Date’ has the meaning specified therefor in
Section 2.11(b).”

“‘Extraordinary Receipts’ means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(c)(i)) consisting of (a) proceeds of
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action including, without limitation the Office
Depot Litigation, (b) indemnity payments (other than to the extent such
indemnity payments are (i) immediately payable to a Person that is not an
Affiliate of the Parent or any of its Subsidiaries, or (ii) received by the
Parent or any of its Subsidiaries as reimbursement for any payment previously
made to such Person), and (c) any purchase price adjustment (other than a
working capital adjustment) received in connection with any purchase agreement.”

“‘Fourth Supplemental Indenture Documents’ has the meaning specified therefor in
Section 5.26.”

“‘Office Depot Litigation’ means that certain litigation between the Parent and
Office Depot, Inc. pending in Delaware Superior Court for Kent County,
Delaware.”

 

3



--------------------------------------------------------------------------------

“‘Special Reserve’ means, the sum of (i) $1,000,000 plus (ii) the amount set
forth in the following table for the applicable period set forth opposite
thereto:

 

Applicable Period

   Applicable Amount

On each Monday commencing on June 30, 2008 through November 30, 2008

   $ 25,000

On each Monday commencing on December 1, 2008 through February 28, 2009

   $ 37,500

On each Monday commencing on March 2, 2009 through May 31, 2009

   $ 50,000

On each Monday commencing on June 1, 2009 through December 31, 2009

   $ 62,500”

(b) Section 2.4(c) of the Credit Agreement is hereby amended by amending and
restating the section in its entirety to read as follows:

“(c) Mandatory Prepayments.

(i) Dispositions. Immediately upon the receipt by Parent or any of its
Subsidiaries of the proceeds of any voluntary or involuntary sale or disposition
by Parent or any of its Subsidiaries of property or assets (including casualty
losses or condemnations but excluding sales or dispositions which qualify as
Permitted Dispositions under clauses (a), (c), (d) or (e) of the definition of
Permitted Dispositions), Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(d) in an amount equal to 100%
of the Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions.
Nothing contained in this Section 2.4(c)(i) shall permit Loan Parties or any of
their Subsidiaries to sell or otherwise dispose of any property or assets other
than in accordance with Section 6.4.

(ii) Equity. Immediately upon the sale or issuance by the Parent or any of its
Subsidiaries of any shares of its or their Stock (other than (A) in the event
that Parent or any of its Subsidiaries forms any Subsidiary in accordance with
the terms hereof, the issuance by such Subsidiary of Stock to the Parent or such
Subsidiary, as applicable, and (B) the issuance of Stock of the Parent or any of
its Subsidiaries to directors, officers and employees of the Parent or any of
its Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Board of
Directors), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(d) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such issuance. The
provisions of this Section 2.4(c)(ii) shall not be deemed to be implied consent
to any such issuance otherwise prohibited by the terms and conditions of this
Agreement.

 

4



--------------------------------------------------------------------------------

(iii) Extraordinary Receipts. Immediately upon the receipt by the Parent or any
of its Subsidiaries of any Extraordinary Receipts, Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(d) in an amount equal to 100% of such Extraordinary Receipts, net of
any reasonable expenses incurred in collecting such Extraordinary Receipts.”

(c) Section 2.4(d) of the Credit Agreement is hereby amended by amending and
restating the section in its entirety to read as follows:

(d) Application of Payments. Each prepayment pursuant to Section 2.4(c) shall,
(A) so long as no Event of Default shall have occurred and be continuing, be
applied to the outstanding principal amount of the Advances until paid in full
with a corresponding permanent reduction in the Maximum Revolver Amount, with
such prepayments to be applied first to Base Rate Loans until paid in full and
then to LIBOR Rate Loans, and (B) if an Event of Default shall have occurred and
be continuing, be applied in the manner set forth in Section 2.4(b)(ii).”

(d) Section 2.11 of the Credit Agreement is hereby amended by amending and
restating the section in its entirety to read as follows:

“2.11 Fees.

(a) Borrowers shall pay to Agent, as and when due and payable under the terms of
the Fee Letter, the fees set forth in the Fee Letter; and

(b) If all Obligations have not been paid in full, on the date that is ninety
(90) days after the Eleventh Amendment Effective Date (the “Eleventh Amendment
Fee Date”) , the Borrower shall be obligated to pay to the Agent, for its sole
and separate account, a non-refundable fee equal to $500,000 (the “Eleventh
Amendment Fee”) which fee shall be earned in full on the Eleventh Amendment Fee
Date and shall be payable (i) $250,000, in immediately available funds, in
Dollars, on the Eleventh Amendment Fee Date and (ii) $250,000, in immediately
available funds, in Dollars, on the date which all other Obligations are repaid
in full, provided, that if an Event of Default occurs anytime after the Eleventh
Amendment Fee Date, any portion of the Eleventh Amendment Fee that has not been
paid shall immediately become due and payable.

(c) If all of the Obligations have not been paid in full, on or before
September 1, 2008, the Borrowers shall pay to the Agent, for its sole and
separate account, on the first day of each month commencing on September 1, 2008
and on the first day of each month thereafter until all Obligations have been
paid in full a non-refundable fee equal to $25,000 each month, in immediately
available funds, in Dollars, which fee shall be earned in full when paid.”

 

5



--------------------------------------------------------------------------------

(e) Article 5 of the Credit Agreement is hereby amended by adding the following
new sections to the end thereto to read in their entirety as follows:

“5.25 Refinancing Commitment Letter. On or before the date that is forty-five
(45) days after the Eleventh Amendment Effective Date, the Loan Parties shall
deliver to the Agent an executed proposal letter together with a term sheet from
a recognized third party lender to provide financing to the Loan Parties’ in an
amount sufficient to prepay in full all Obligations existing under this
Agreement.

5.26 Fourth Supplemental Indenture. On or before May 30, 2008, the Borrowers
shall have delivered to the Agent (a) the Fourth Supplemental Indenture together
with all documentation required to be delivered in connection with the Fourth
Supplemental Indenture (collectively, the “Fourth Supplemental Indenture
Documents”), all of which shall be in form and substance satisfactory to the
Agent, it being understood that (i) the drafts of the Fourth Supplemental
Indenture Documents provided to the Agent on May 19, 2008 are satisfactory to
the Agent and (ii) any changes, alterations or modifications to the drafts
provided to the Agent on May 19, 2008 must be acceptable to the Agent and
(b) executed copies of the consents from the requisite Noteholders required to
authorize the Trustee to execute and deliver the Fourth Supplemental Indenture
Documents. Promptly after the Trustee has executed the Fourth Supplemental
Indenture Documents, the Borrowers shall deliver executed copies of such
documentation to the Agent.”

(f) Section 6.16(a) of the Credit Agreement is hereby amended in its entirety to
read as set forth on Schedule 1 to this Amendment.

(g) Section 6.16(c) of the Credit Agreement is hereby amended in its entirety to
read as set forth on Schedule 2 to this Amendment.

(h) Section 6.16(d) of the Credit Agreement is hereby deleted in its entirety.

(i) Section 7.2(a) of the Credit Agreement is hereby amended by amending and
restating the following clause in its entirety to read as follows:

“(a) fails to perform or observe any term, provision, condition, covenant or
other agreement contained in any of Sections 2.7, 3.3, 5.2, 5.3, 5.4, 5.5, 5.8,
5.12, 5.14, 5.16, 5.17, 5.21, 5.22, 5.23, 5.24, 5.26, and 6.1 through 6.17 of
this Agreement or Section 6 of the Security Agreement;”

 

6



--------------------------------------------------------------------------------

3. Waiver.

(a) Pursuant to the request of the Loan Parties and in accordance with
Section 14.1 of the Credit Agreement, the Agent and Required Lenders hereby
waive the Specified Defaults.

(b) The waiver in this Section 3 shall be effective only for the Specified
Defaults and does not allow for any other or further departure from the terms
and conditions of the Credit Agreement or any other Loan Document, which terms
and conditions shall otherwise continue in full force and effect.

4. No Waiver; Reservation of Rights. The Agent and the Lenders have not waived,
are not by this Agreement waiving, and have no present intention of waiving any
Events of Default (other than the Specified Defaults) which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether the same or similar to the Specified Defaults or otherwise), and
nothing contained herein shall be deemed or constitute any such waiver. The
Lender Group reserves the right, in its discretion, to exercise any or all
rights or remedies under the Credit Agreement, the other Loan Documents,
applicable law and otherwise (including, without limitation, any rights afforded
to the Agent and Lenders under the Intercreditor Agreement) as a result of any
other Events of Default that may be continuing on the date hereof or any Events
of Default that may occur after the date hereof, and the Agent and the Lenders
have not waived any of such rights or remedies and nothing in this Agreement,
and no delay on the Agent’s and the Lenders’ part in exercising such rights or
remedies, should be construed as a waiver of any such rights or remedies. Each
member of the Lender Group reserves the right to request any additional
information (financial or otherwise) with respect to the Specified Defaults or
any other Event of Default or otherwise.

5. Reaffirmation of Guaranty; Agreement as Loan Document. Except as specifically
set forth in this Agreement, the Credit Agreement and the other Loan Documents
(including, without limitation, the terms of any guaranty or grant of security
set forth therein) shall remain in full force and effect and are hereby ratified
and confirmed. Upon the effectiveness of this Agreement, each reference to the
Credit Agreement in any Loan Document shall mean and be a reference to the
Credit Agreement as modified hereby. This Agreement shall constitute a Loan
Document and shall (unless expressly indicated herein or therein) be construed,
administered, and applied, in accordance with all of the terms and provisions of
the Credit Agreement and the other Loan Documents. Accordingly, it shall be an
Event of Default under the Credit Agreement if (i) any representation or
warranty made by the Loan Parties under or in connection with this Agreement
shall have been untrue, false or misleading when made, or (ii) the Loan Parties
shall fail to perform or observe any term, covenant or agreement contained in
this Agreement.

6. Conditions to Effectiveness. This Agreement shall become effective and be
deemed effective as of the date when, and only when, all of the following
conditions have been satisfied as determined in the Agent’s sole and absolute
discretion (the date of such effectiveness being herein called the “Eleventh
Amendment Effective Date”):

(a) The Agent shall have received a copy of this Agreement duly executed by the
Borrower, the Agent and the Required Lenders;

 

7



--------------------------------------------------------------------------------

(b) The Borrowers shall have paid to the Agent, for its sole and separate
account, a non-refundable amendment fee equal to $50,000, in immediately
available funds, in Dollars, which fee shall be earned in full when paid,
provided that, the Agent may in its sole discretion charge such fee to the Loan
Account pursuant to Section 2.10 of the Credit Agreement.

(c) All out-of-pocket expenses incurred by any member of the Lender Group which
have been invoiced in connection with this Agreement, the Credit Agreement or
any other Loan Document, or the transactions contemplated by any of the
foregoing, shall have been paid by the Borrower; and

(d) As of the Eleventh Amendment Effective Date, the representations and
warranties set forth in Section 7 hereof shall be true and correct.

7. Representation and Warranties. In order to induce the Agent and the Lenders
to enter into his Agreement, the Loan Parties hereby represent and warrant that:

(a) At and as of the date of this Agreement and as of the Eleventh Amendment
Effective Date, and both prior to and after giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing or shall
result from the execution of this Agreement.

(b) At and as of the date of this Agreement and at and as of the Eleventh
Amendment Effective Date and after giving effect to this Agreement, each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (except to the
extent that such representations and warranties relate solely to an earlier
date).

(c) Each Loan Party (a) has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and (b) has taken all action, corporate or otherwise,
necessary to authorize the execution and delivery of this Amendment.

(d) The execution, delivery and performance by the Loan Parties of this
Agreement will not (a) violate any provision of federal, state, or local law or
regulation applicable to any Loan Party, the Governing Documents of any Loan
Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party, (b) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Loan Party, (c) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of any Loan Party, or (d) require any unobtained approval of any Loan
Party’s interestholders or any unobtained approval or consent of any Person
under any material contractual obligation of any Loan Party.

(e) This Agreement has been duly executed and delivered by each Loan Party and
constitutes the legal, valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other

 

8



--------------------------------------------------------------------------------

similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally, and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

8. Lender Group Expenses. All fees, costs and expenses incurred by any member of
the Lender Group in connection with this Agreement and each of the other
documents, instruments and agreements executed in connection herewith,
including, but not limited to, such fees, costs and expenses incurred in
connection with the negotiation, drafting, implementation and enforcement of
this Agreement, shall constitute Lender Group Expenses and shall be paid in
accordance with the terms hereof and the other Loan Documents.

9. Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Agreement in any jurisdiction.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by telefacsimile or other electronic
transmission shall be equally effective as delivery of a manually executed
counterpart.

11. Integration. This Agreement contains the entire understanding of the parties
hereto with regard to the subject matter contained herein. This Agreement
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements and representations of every nature whatsoever with respect to the
matters referred to in this Agreement, all of which have become merged and
finally integrated into this Agreement. Each of the parties understands that in
the event of any subsequent litigation, controversy or dispute concerning any of
the terms, conditions or provisions of this Agreement, no party shall be
entitled to offer or introduce into evidence any oral promises or oral
agreements between the parties relating to the subject matter of this Agreement
not included or referred to herein and not reflected by a writing included or
referred to herein. Any single or partial exercise of any right under this
Agreement shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by the Agent and the Required Lenders (or any other Person whose
consent is required pursuant to the terms of the Loan Documents), and then only
to the extent in such writing specifically set forth. All remedies contained in
this Agreement or by law afforded shall be cumulative and all shall be available
to the members of the Lender Group until the Obligations have been paid in full.
The failure of any party to enforce at any time any provision of this Agreement
shall not be construed to be a waiver of such provisions, nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

9



--------------------------------------------------------------------------------

12. Binding Effect; Assignment. This Amendment shall be binding upon and inure
to the benefit of the Loan Parties, the Lenders and the Agent and each of their
respective successors and assigns.

13. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

14. Governing Law; Waiver of Jury Trial. Without limiting the applicability of
any other provision of the Credit Agreement or any other Loan Document, the
terms and provisions set forth in Section 12 of the Credit Agreement (Choice of
Law and Venue; Jury Trial Waiver) are expressly incorporated herein by
reference.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

BORROWERS: VELOCITY EXPRESS, INC., a Delaware corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer VELOCITY EXPRESS
LEASING, INC., a Delaware corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer VXP MID-WEST, INC.,
a Delaware corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer VXP LEASING
MID-WEST, INC., a Delaware corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer CLICK MESSENGER
SERVICE, INC., a New Jersey corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer SECURITIES COURIER
CORPORATION, a New York corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer

Waiver and 11th Amendment



--------------------------------------------------------------------------------

OLYMPIC COURIER SYSTEMS, INC., a New York corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer SILVER STAR
EXPRESS, INC., a Florida corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer CLAYTON / NATIONAL
COURIER SYSTEMS, INC., a Missouri corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer GUARANTORS:
VELOCITY EXPRESS CORPORATION, a Delaware corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer CD&L, INC., a
Delaware corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer Velocity Systems
Franchising Corporation, a Michigan corporation By:  

/s/ Edward W. Stone, Jr

Name:   Edward W. Stone, Jr Title:   Chief Financial Officer

Waiver and 11th Amendment



--------------------------------------------------------------------------------

AGENT AND LENDER: WELLS FARGO FOOTHILL, INC., a California corporation By:  

/s/ Paul G. Chao

Name:   Paul G. Chao Title:   Senior Vice President

Waiver and 11th Amendment